[a280letterfinal001.jpg]
Exhibit 10.1 American Capital, Ltd. Two Bethesda Metro Center, 12th Floor
Bethesda, MD 20814 (301) 951-6122 (301) 654-6714 fax www.AmericanCapital.com
Nasdaq: ACAS Annapolis ▪ Chicago ▪ London ▪ New York ▪ Paris ▪ Washington, D.C.
1002075511v1 June 27, 2016 Malon Wilkus American Capital, Ltd. Two Bethesda
Metro Center Bethesda, MD 20814 Re: Letter Agreement Regarding 280G Dear Malon:
Reference is made to that certain Amended and Restated Employment Agreement
entered into and effective as of March 27, 2009 by and between you and American
Capital, Ltd. (the “Company”), as amended (the “Employment Agreement”). This
letter (“Letter Agreement”) is subject to the consummation of the transactions
(the “Merger”) contemplated under that certain Agreement and Plan of Merger,
dated as of May 23, 2016, by and among Ares Capital Corporation, a Maryland
corporation (“Parent”), Orion Acquisition Sub, Inc., a Delaware corporation and
a direct wholly owned Subsidiary of Parent (“Acquisition Sub”), American
Capital, Ltd., a Delaware corporation (the “Company”), and certain other
parties, as set forth therein (the “Merger Agreement”), and in the event the
Merger is not consummated will have no force or effect. Capitalized terms used
in this Letter Agreement have the same meaning they have in the Employment
Agreement unless otherwise defined herein. The purpose of this Letter Agreement
is to address the treatment of certain payments and benefits to which you may
become entitled in connection with the Merger that could potentially be
classified as “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”). Accordingly, this Letter
Agreement confirms our mutual agreement that, notwithstanding anything contained
in the Employment Agreement or any other agreement between you and the Company
to the contrary, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by both parties hereto, the parties
have agreed as follows: In the event that the payments and other benefits
provided for in the Employment Agreement or otherwise payable to you, including,
without limitation, any acceleration of vesting of any equity awards or other
incentive awards of the Company (all such payments and benefits, including the
payments and benefits provided under the Employment Agreement, being hereinafter
referred to as the “Total Payments”) would be subject (in whole or part), to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then, the
cash payments otherwise payable under the Employment Agreement shall be reduced
(with amounts not subject to Section 409A of the Code being reduced prior to
amounts that are subject to Section 409A of the Code) to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax, but only if
the reduction required to avoid the imposition of such Excise Tax



--------------------------------------------------------------------------------



 
[a280letterfinal002.jpg]
www.AmericanCapital.com Nasdaq: ACAS Annapolis ▪ Chicago ▪ London ▪ New York ▪
Paris ▪ Washington, D.C. does not exceed $6,325,879.00. If the amount of the
reduction required to avoid the imposition of the Excise Tax exceeds such
amount, then no reduction shall be effected. Unless you and the Company
otherwise agree in writing, any determination required under this Letter
Agreement will be made in writing by an independent public accounting firm
chosen by the Company (the “Accountants”), whose determination will be
conclusive and binding upon you and the Company for all purposes. For purposes
of making the calculations required by this Letter Agreement, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. You and the Company will
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Letter Agreement.
The Company will bear all costs the Accountants may reasonably incur in
connection with any calculations contemplated by this Letter Agreement. Both
parties acknowledge that this Letter Agreement has been entered into after the
execution of the Employment Agreement and accordingly agree that, to the extent
this Letter Agreement is inconsistent with any provisions in the Employment
Agreement, this Letter Agreement will supersede the Employment Agreement. This
Letter Agreement and, to the extent not amended hereby, the Employment
Agreement, represent the entire agreement and understanding between the parties
as to the subject matter herein and supersedes all prior or contemporaneous
agreements whether written or oral. No waiver, alteration, or modification of
any of the provisions of this Letter Agreement will be binding unless in writing
and signed by duly authorized representatives of the parties hereto. This Letter
Agreement may be signed in counterparts, each of which will be an original, with
the same effect as if the signature thereto were upon the same Letter Agreement.
This Letter Agreement will be governed by the laws of the State of Maryland
(with the exception of its conflict of laws provisions) (consistent with Section
7.11 of the Employment Agreement). Please sign below to indicate your agreement
to the terms of this Letter Agreement. Sincerely, AMERICAN CAPITAL, LTD. By: /s/
Samuel A. Flax Samuel A. Flax Executive Vice President and General Counsel
AGREED TO AND ACCEPTED: MALON WILKUS /s/ Malon Wilkus Malon Wilkus



--------------------------------------------------------------------------------



 